Exhibit 10.27


ex1027image2.jpg [ex1027image2.jpg]


INVESCO LTD. 2016 GLOBAL EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT – PERFORMANCE VESTING – CANADA
Non-transferable
Invesco Ltd. (“Company”)
hereby awards to
[Participant Name]
(“Participant” or “you”)
[Number of Shares Granted]
Restricted Stock Units (“Target Total Award”)
as of [Grant Date] (“Grant Date”)


Subject to the conditions of (i) the Invesco Ltd. 2016 Global Equity Incentive
Plan as in effect from time to time (“Plan”), (ii) the Remuneration Policy of
Invesco Ltd. or any of its Affiliates as in effect from time to time to the
extent such policy is applicable to you (the “Remuneration Policy”), and (iii)
this Award Agreement, the Company hereby grants to you the number of Restricted
Stock Units (“RSUs”) set forth above, which shall become vested and
non-forfeitable as follows:


On December 15 of the second calendar year after the Grant Date (the
“Determination Date”), the number of RSUs that shall become vested and
non-forfeitable shall equal 100% of the Target Total Award multiplied by the
Vesting Percentage (as defined in Exhibit 1), rounded down to the nearest full
Share, all as calculated by the Committee in accordance with the Performance
Vesting Formula set forth on Exhibit 1.


This Award shall be effective as of the Grant Date set forth above. By accepting
this Award Agreement, you acknowledge that you have received a copy of the
Plan’s prospectus, that you have read and understood the following Terms and
Conditions, which are incorporated herein by reference, and that you agree to
the following Terms and Conditions and the terms of the Plan, the Remuneration
Policy and this Award Agreement. If you fail to accept this Award Agreement
within sixty (60) days after the Grant Date set forth above, the Company may
determine that this Award has been forfeited.


ACCEPTED AND AGREED TO by the Participant as of the Grant Date set forth above.


Participant:


                    


____________________________________
                            Signature




Continued on the following page


ATL01/12108087v2

--------------------------------------------------------------------------------





TERMS AND CONDITIONS – Restricted Stock Units – Performance Vesting – Canada
1. Plan Controls; Restricted Stock Units. In consideration of this Award, you
hereby promise to honor and to be bound by the Plan, the Remuneration Policy and
this Award Agreement, including the following terms and conditions, which serve
as the agreed basis for your Award. The terms contained in the Plan and the
Remuneration Policy are incorporated into and made a part of this Award
Agreement, and this Award Agreement shall be governed by and construed in
accordance with the Plan and, if applicable, the Remuneration Policy. The terms
contained in the Plan and the Remuneration Policy are incorporated into and made
a part of this Award Agreement, and this Award Agreement shall be governed by
and construed in accordance with the Plan and, if applicable, the Remuneration
Policy. In the event of any actual or alleged conflict between the provisions of
any of the Plan, the Remuneration Policy, if applicable, and this Award
Agreement, (i) the provisions of the Remuneration Policy, if applicable, shall
control and, to the extent of any conflict, be deemed to amend the Plan and the
Award Agreement, and (ii) the provisions of the Plan shall control and, to the
extent of any conflict, be deemed to amend the Award Agreement. The RSUs
represent a contractual obligation of the Company to deliver the number of
Shares specified on page 1 hereof pursuant to the terms of Section 10 of the
Plan and the additional terms and restrictions hereunder. Unless the context
otherwise requires, and solely for purposes of these Terms and Conditions, the
term “Company” means Invesco Ltd., its Affiliates and their respective
successors and assigns, as applicable, and “Employer” means the Company or the
Affiliate that employs you. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Plan.
2. Restrictions and Forfeiture. The RSUs may not be sold, assigned, transferred,
pledged or otherwise encumbered. Upon your Termination of Service for any
reason, other than as set forth in paragraphs (b) – (e) of Paragraph 3 hereof,
you shall forfeit all of your right, title and interest in and to all unvested
RSUs, except as determined by the Committee pursuant to Paragraph 3.1 hereof. In
addition, upon the Determination Date, you shall forfeit all of your right,
title and interest in and to any RSUs that are eligible to vest and become
non-forfeitable on such date, but which fail to vest and become non-forfeitable
on such date pursuant to the Performance Vesting Formula.
3. Vesting and Conversion to Shares. The Target Total Award will vest and become
non-forfeitable upon the earliest to occur of the following (the “Vesting
Date”):
(a)
the Determination Date, to the extent provided under the Performance Vesting
Formula, if you have not experienced a Termination of Service before such
respective dates, or

(b)
your Termination of Service due to death or Disability, or

(c)
your involuntary Termination of Service, other than for just cause under
applicable Canadian law, provided that you sign a Final Release and Indemnity as
part of a severance agreement in the form stipulated by the Company, within 90
days after your Termination of Service, and it has become irrevocable. In the
event that the Final Release and Indemnity in a form acceptable to the Company
is not signed within the 90 day period after your Termination of Service, then
RSUs scheduled to vest during the applicable statutory notice period will vest
on the respective

 
vesting dates, subject to the terms and conditions of the Award Agreement. All
other RSUs will be forfeited immediately upon the cessation of the statutory
notice period, or
(d)
immediately before a Change in Control, if this Award Agreement is not assumed,
converted or replaced in connection with the transaction that constitutes the
Change in Control, or

(e)
your Termination of Service during the 24-month period following a Change in
Control either (i) by the Employer other than for just cause, or (ii) by you for
Good Reason.



3.1    Discretionary Vesting. If any or all of your RSUs would be forfeited upon
your voluntary Termination of Service, you may appeal the forfeiture pursuant to
the procedures established by the Committee, and the Committee, in its sole
discretion, may vest some or all of such RSUs to the extent permitted under the
applicable guidelines adopted by the Committee.
3.2    Conversion and Payment. Unless the RSUs are forfeited on or before the
Vesting Date, the RSUs will be converted into an equal number of Shares, which
will be registered in your name as of the Vesting Date, and such Shares will be
delivered as soon as practicable thereafter, and, if you are subject to U.S.
federal income tax on such Shares, not later than March 15 of the year following
the year in which the Vesting Date occurs.
3.3.    Source of Shares. Upon any conversion of the RSUs as provided in
Paragraph 3.2, the Shares delivered to you shall be from a trust established
pursuant to applicable Canadian law.
4. No Shareholder Rights; Payment in Lieu of Dividends. You shall have none of
the rights of a shareholder of the Company with respect to the RSUs.  Dividend
equivalents shall accrue at the same rate as cash dividends paid on the Shares
and applied to the number of Shares that vest.  Such dividend equivalents shall
be paid to you in cash at the time the Shares are delivered to you, or as soon
as administratively practicable thereafter, but not later than March 15 of the
year following the year in which the Vesting Date occurs if you are subject to
U.S. federal income tax on such dividends.  No dividends will be paid with
respect to RSUs that are forfeited for any reason.
5. Notice Period Requirement for Voluntary Termination. During your employment
with the Employer, you shall be required to give to the Employer twelve (12)
months’ advance written notice of the intent to terminate your employment
relationship (the “Notice Period”). Your employment with the Employer shall not
terminate until the expiration of the Notice Period, provided, however, that the
Employer shall have the right, in its sole discretion, to relieve you of any or
all of your duties and responsibilities by placing you on paid administrative
leave during the Notice Period and shall not be required to provide you with
work or access to the Employer's offices during such leave. You shall be
entitled to continue to receive your salary and certain other employee benefits
for the entire Notice Period, regardless of whether the Employer exercises its
right to place you on paid administrative leave. You are prohibited from working
in any capacity for yourself or any other business during the Notice Period
without the prior written consent of the Company. The date on which your
employment terminates, either voluntarily or involuntarily, shall be your
“Termination Date” for purposes of this Award Agreement.
6. Employment Matters. You agree that this Award Agreement is entered into and
is reasonably necessary to protect the Company’s


- 2-

--------------------------------------------------------------------------------




investment in your advancement opportunity, training and development and to
protect the goodwill and other legitimate business interests of the Company. You
also agree that, in consideration of the confidential information, trade secrets
and training and development provided to you, you will abide by the restrictions
set forth in this Paragraph 6, and you further agree and acknowledge that the
restrictions set forth in this Paragraph 6 are reasonably necessary to protect
the confidential and trade secret information provided to you.
6.1 Nondisclosure. You agree that, in the event of your Termination of Service
for any reason, whether during or following the period when the RSUs are subject
to vesting restrictions (the “Restriction Period”), you shall not directly or
indirectly use for yourself or any other business or disclose to any person any
Confidential Information (as defined below) without the prior written consent of
the Company during the period that it remains confidential and non-public or a
trade secret under applicable law. “Confidential Information” means all
non-public information (whether a trade secret or not and whether proprietary or
not) relating to the Company’s business and its customers that the Company
either treats as confidential or is of value to the Company or is important to
the Company’s business and operations, including but not limited to the
following specific items: trade secrets (as defined by applicable law); actual
or prospective customers and customer lists; marketing strategies; sales; actual
and prospective pricing; products; know-how; research and development;
intellectual property; information systems and software; business plans and
projections; negotiations and contracts; financial or cost data; employment,
compensation and personnel information; and any other non-public business
information regarding the Company and the Company’s Affiliates. In addition,
trade secrets will be entitled to all of the protections and benefits available
under applicable law.
6.2 Nonrecruitment; Nonsolicitation. You agree that during your employment with
the Employer and until six (6) months following your Termination Date, in the
event of your Termination of Service for any reason, whether during or following
the Restriction Period, (the “Covenant Period”), you shall not directly or
indirectly, individually or in concert with any other person or entity (i)
recruit, induce or attempt to recruit or induce any employee of the Company or
its Affiliates with whom you worked or otherwise had Material Contact (as
defined below) during your employment to leave the employ of the Company or
otherwise lessen that party’s affiliation with the Company, or (ii) solicit,
divert, take away or attempt to solicit, divert or take away any then-current or
proposed client or customer of the Company with whom you had Material Contact
during your employment for purposes of offering, providing or selling investment
management products or services offered by the Company at the date of your
Termination of Service that were offered, provided and/or sold by you on the
Company’s behalf. For purposes of this provision, you had “Material Contact”
with an employee if (i) you had a supervisory relationship with the employee or
(ii) you worked or communicated with the employee on a regular basis; and you
had “Material Contact” with a current or proposed client or customer if (i) you
had business dealings with the current or proposed client or customer on behalf
of the Company or (ii) you supervised or coordinated the dealings between the
Company and the current or proposed client or customer.
6.3 Enforceability of Covenants. You acknowledge that the Company has a current
and future expectation of business from the current and proposed customers of
the Company. You acknowledge that the term
 
and scope of the covenants set forth herein are reasonable, and you agree that
you will not, in any proceeding, assert the unreasonableness of the premises,
consideration or scope of the covenants set forth herein. You and the Company
agree that if any portion of the foregoing covenants is deemed to be
unenforceable because any of the restrictions contained in this Award Agreement
are deemed too broad, the court shall be authorized to provide partial
enforcement of such covenants, substitute an enforceable term or otherwise
modify the Award Agreement in a manner that will enable the enforcement of the
covenants to the maximum extent possible under applicable law. You agree that
any breach of these covenants will result in irreparable damage and injury to
the Company and that the Company will be entitled to injunctive relief without
the necessity of posting any bond. You also agree that you shall be responsible
for all damages incurred by the Company due to any breach of the restrictive
covenants contained in this Award Agreement and that the Company shall be
entitled to have you pay all costs and attorneys’ fees incurred by the Company
in enforcing the restrictive covenants in this Award Agreement.
7. Relationship to Other Agreements. Subject to the limitations set forth below,
in the event of any actual or alleged conflict between the provisions of this
Award Agreement and (i) any other agreement regarding your employment with the
Employer (“Employment Agreement”), or (ii) any prior agreement or certificate
governing any award of a direct or indirect equity interest in the Company (the
documents described in clauses (i) and (ii) hereof being collectively referred
to as the “Other Agreements”), the provisions of this Award Agreement shall
control and, to the extent of any conflict, be deemed to amend such Other
Agreements. Notwithstanding the foregoing, in the event that the Notice Period
referred to in Paragraph 5 or the Nondisclosure Period or Covenant Period
referred to in Paragraph 6 of this Award Agreement is shorter in duration than
that provided in an Employment Agreement, the Notice Period, Nondisclosure
Period or Covenant Period (as applicable) set forth in the Employment Agreement
shall apply.
8. Employee Data Privacy. Pursuant to applicable personal data protection laws,
the Company hereby notifies you of the following in relation to your personal
data and the collection, use, processing and transfer (collectively, the “Use”)
of such data in relation to the Company’s grant of the RSUs and your
participation in the Plan. The Use of your personal data is necessary for the
Company’s administration of the Plan and your participation in the Plan. Your
denial and/or objection to the Use of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge, consent and
agree (where required by applicable law) to the Use of personal data as
described in this Paragraph 8.
The Company and the Employer hold certain personal information about you, which
may include your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, job title, any
Shares held by you, details of all RSUs or any other entitlement to Shares
awarded in your favor, for the purpose of managing and administering the Plan
(“Data”). The Data may be provided by you or collected, where lawful, from the
Company, Affiliates or third parties, and the Company or Employer will process
the Data for the exclusive purpose of implementing, administering and managing
your participation in the Plan. The data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are


- 3-

--------------------------------------------------------------------------------




collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in your country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such data are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for your
participation in the Plan.
The Company and the Employer will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of your
participation in the Plan, and the Company and the Employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. You hereby authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of Shares on your behalf to a broker or other
third party with whom you may elect to deposit any Shares acquired pursuant to
the Plan.
You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) oppose, for legal reasons, the
Use of the Data that is not necessary or required for the implementation,
administration and/or operation of the Plan and your participation in the Plan.
You may seek to exercise these rights by contacting your Employer’s human
resources manager or Invesco, Ltd., Manager, Executive Compensation, 1555
Peachtree Street, NE, Atlanta, Georgia 30309.
9. Income Taxes and Social Insurance Contribution Withholding. Regardless of any
action the Company or the Employer takes with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or the Employer (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of the RSUs, the
settlement of the RSUs, the subsequent sale of any Shares acquired pursuant to
the RSUs and the receipt of any dividends or dividend equivalents; and (ii) does
not commit to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate your liability for Tax-Related Items.
If your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company may withhold a portion of
the Shares otherwise issuable upon vesting of the RSUs that have an aggregate
Fair Market Value as of the vesting date sufficient to pay the minimum
Tax-Related Items required to be withheld with respect to the Shares. For
purposes of
 
the foregoing, no fractional Shares will be withheld or issued pursuant to the
grant of the RSUs and the issuance of Shares hereunder. Alternatively (or in
combination), the Company or the Employer may, in its discretion, withhold any
amount necessary to pay the Tax-Related Items from your regular salary or other
amounts payable to you, with no withholding of Shares, or may require you to
submit payment equivalent to the minimum Tax-Related Items required to be
withheld with respect to the Shares by means of certified check, cashier’s check
or wire transfer. By accepting the RSUs, you expressly consent to the methods of
withholding as provided hereunder. All other Tax-Related Items related to the
RSUs and any Shares delivered in payment thereof shall be your sole
responsibility. Further, if you become subject to taxation in more than one
country between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, you acknowledge that the Company may be
required to withhold or account for Tax-Related Items in more than one country.
To the extent the Company or the Employer pays any Tax-Related Items that are
your responsibility (“Advanced Tax Payments”), the Company or the Employer shall
be entitled to recover such Advanced Tax Payments from you in any and all manner
that the Company determines appropriate in its sole discretion. For purposes of
the foregoing, the manner of recovery of the Advanced Tax Payments shall include
(but is not limited to) offsetting the Advanced Tax Payments against any and all
amounts that may be otherwise owed to you by the Company or the Employer
(including regular salary/wages, bonuses, incentive payments and Shares acquired
by you pursuant to any equity compensation plan that are otherwise held by the
Company for your benefit).
10. Recovery Pursuant to Restatement of Financial Results. Notwithstanding any
other provision of this Award Agreement or the Plan, if the Company issues a
restatement of financial results to correct a material error and the Committee
determines, in good faith, that fraud or willful misconduct by you was a
significant contributing factor to the need to issue such restatement, you agree
to return immediately to the Company and to forfeit all right, title and
interest in and to the following, less any taxes paid or withheld thereon that
in the good faith determination of the Committee cannot reasonably be expected
to be recoverable by you or your estate: (i) any RSUs or Shares that are
granted, become vested or are delivered pursuant to this Award Agreement that
would not have been granted, become vested or been delivered, as applicable,
based upon the restated financial results, as determined by the Committee in its
sole discretion, (ii) any cash dividends or dividend equivalents paid with
respect to such RSUs or Shares (either before or after vesting) and (iii) if
applicable, any proceeds from the disposition of the Shares described in clause
(i) above (collectively, the “Repayment Obligation”). You agree that the Company
shall have the right to enforce the Repayment Obligation by all legal means
available, including without limitation, by withholding other amounts or
property owed to you by the Company.
11. Code Section 409A. The RSUs granted under this Award Agreement are not
intended to constitute a nonqualified deferred compensation plan within the
meaning of Section 409A of the Code, and the Plan and this Award Agreement shall
be interpreted, administered and deemed amended, if applicable, in a manner
consistent with this intention. Notwithstanding the terms of this Award
Agreement, if you are subject to U.S. federal income tax on any amounts payable
hereunder and if any such amounts, including


- 4-

--------------------------------------------------------------------------------




amounts payable pursuant to Paragraph 5 hereof, constitute nonqualified deferred
compensation under Section 409A of the Code, those amounts shall be subject to
the provisions of Section 13(g) of the Plan (as if the amounts were Awards under
the Plan, to the extent applicable).
12. Notice. Notices and communications under this Award Agreement must be in
writing and either personally delivered or sent by registered or certified mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Invesco Ltd., Manager, Executive Compensation, 1555 Peachtree
Street, NE, Atlanta, Georgia 30309, or to any other address designated by the
Company in a written notice to you. Notices to you will be directed to your
address then currently on file with the Company, or to any other address given
by you in a written notice to the Company.


13. Repatriation; Compliance with Laws. As a condition to the grant of these
RSUs, you agree to repatriate all amounts attributable to the RSUs in accordance
with local foreign exchange rules and regulations in your country of residence
(and country of employment, if different). In addition, you also agree to take
any and all actions, and consent to any and all actions taken by the Company,
the Employer and the Company’s local Affiliates, as may be required to allow the
Company, the Employer and the Company’s local Affiliates to comply with local
laws, rules and regulations in your country of residence (and country of
employment, if different). Finally, you agree to take any and all actions as may
be required to comply with your personal legal and tax obligations under local
laws, rules and regulations in your country of residence (and country of
employment, if different).


14. Discretionary Nature of Plan; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and limited in duration, and may be
amended, cancelled or terminated by the Company, in its sole discretion, at any
time as provided under the Plan. The grant of the RSUs under the Plan is a
one-time benefit and does not create any contractual or other right to receive
RSUs or other awards or benefits in lieu of RSUs in the future. Future awards,
if any, will be at the sole discretion of the Committee, including, but not
limited to, the form and timing of an award, the number of Shares subject to an
award and the vesting provisions.


15. Termination Indemnities. The value of the RSUs is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such, the
RSUs are not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments to which
you may be otherwise entitled.


16. Compliance With Age Discrimination Rules. For purposes of this Award
Agreement, if you are a local national of and employed in a country that is a
member of the European Union, the grant of the RSUs and the terms and conditions
governing the RSUs are intended to comply with the age discrimination provisions
of the EU Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”). To the extent a court or tribunal of competent
jurisdiction determines that any provision of the RSUs or this Award Agreement
or the Plan is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company shall have the power and authority to revise
or strike such provision
 
to the minimum extent necessary to make it valid and enforceable to the full
extent permitted under local law.


17. Use of English Language. You acknowledge and agree that it is your express
intent that this Award Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted with respect to the RSUs be
drawn up in English. If you have received this Award Agreement, the Plan or any
other documents related to the RSUs translated into a language other than
English, and if the meaning of the translated version is different from the
English version, the English version shall control.


18. Addendum to Award Agreement. Notwithstanding any provisions in this Award
Agreement to the contrary, the RSUs shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different), as may be set forth in an addendum to this Award Agreement
(“Addendum”). Further, if you transfer residency and/or employment to another
country as may be reflected in an Addendum to this Award Agreement, the special
terms and conditions for such country will apply to your RSUs to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan. Any applicable Addendum shall
constitute part of this Award Agreement.


19. Additional Requirements. The Company reserves the right to impose other
requirements on the Award and your participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law, rules and regulations
or to facilitate the operation and administration of the Award and the Plan.
Such requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.


20. Electronic Delivery. The Committee may, in its sole discretion, decide to
deliver any documents related to the RSUs by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company. Further,
to the extent applicable, all references to signatures and delivery of documents
in this Award Agreement can be satisfied by procedures that the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents, including this Award Agreement. Your
electronic signature is the same as, and shall have the same force and effect
as, your manual signature. Any such procedures and delivery may be effected by a
third party engaged by the Company to provide administrative services related to
the Plan.
T&C – 12m notice
2016 GEIP RSU PERF Agreement (Jan 2019) Canada




- 5-

--------------------------------------------------------------------------------


Exhibit 10.27


EXHIBIT 1
TO THE
INVESCO LTD. 2016 GLOBAL EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT – PERFORMANCE VESTING




I.
Definitions



The term “AOM Calculation” means the adjusted operating margin of the Company as
set forth in the Company’s Form 10-K filed with the Securities and Exchange
Commission for each fiscal year of the Grant Performance Measurement Period or
Form 10-Q for the quarter ending September 30 of the second calendar year
following the grant, which will not be adjusted for any accounting expense or
credit associated with the Vesting Percentage falling below (or rising above)
100% with respect to any Award.


The term “TSR Calculation” means the total shareholder return (“TSR”) of the
Company and the constituents of the S&P 500 asset management sub-index.


The term “Vesting Percentage” means the percentage by which the Target Total
Award is multiplied as set forth in the chart in Section II below.


The term “Grant Performance Measurement Period” means the period commencing
January 1 of the grant year and ending September 30 of the second year after the
grant.


The term “Grant Average AOM” means the sum of the AOM Calculation for each
fiscal period of the Grant Performance Measurement Period divided by three.


The term “Relative TSR Ranking” means the percentile ranking of the TSR
Calculation for the Grant Performance Measurement Period.




II.
Performance Vesting Formula



On December 15 of the second calendar year after the Grant Date, the number of
RSUs that shall become vested and non-forfeitable shall equal 100% of the Target
Total Award multiplied by the Vesting Percentage associated with the both Grant
Average AOM and relative TSR ranking on the chart below, rounded down to the
nearest full Share, as the same shall be calculated by the Committee. The
Committee’s good faith calculation of the number of RSUs that become vested and
non-forfeitable pursuant to the Performance Vesting Formula shall be final and
binding upon you and the Company. Vesting to range from 0% to 150%; straight
line interpolation to be used for actual results.




a1027.jpg [a1027.jpg]


- 6-

--------------------------------------------------------------------------------

Exhibit 10.27




INVESCO LTD. 2016 GLOBAL EQUITY INCENTIVE PLAN


ADDENDUM TO


RESTRICTED STOCK UNIT AGREEMENT – PERFORMANCE VESTING
Non-transferable


In addition to the terms of the Invesco Ltd. 2016 Global Equity Incentive Plan
(the “Plan”) and the Restricted Stock Unit Agreement – Performance Vesting (the
“Agreement”), the performance-vesting RSUs are subject to the following
additional terms and conditions as set forth in this addendum (the “Addendum”).
All defined terms as contained in this Addendum shall have the same meaning as
set forth in the Plan and the Agreement. To the extent you relocate your
residency and/or employment to another country, the additional terms and
conditions as set forth in the addendum for such country (if any) also shall
apply to the performance-vesting RSUs to the extent the Company determines, in
its sole discretion, that the application of such addendum is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the performance-vesting RSUs and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate your transfer).




CANADA




1.    Settlement in Shares Only. Notwithstanding any provision of the Agreement,
the RSUs shall be settled in Shares only (and shall not be settled in cash).


2.    Securities Law Information. You are permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided the resale of Shares acquired under the Plan takes place outside Canada
through the facilities of a stock exchange on which the Shares are listed. The
Shares currently are listed on the New York Stock Exchange.


3.    Use of English Language.   If you are a resident of Quebec, by accepting
the RSUs, you acknowledge and agree that it is your express wish that the
Agreement, this Addendum, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the RSUs, either
directly or indirectly, be drawn up in English. 


L'utilisation de la langue anglaise. Si le participant est un résident du
Québec, en acceptant le RSUs, le participant reconnaît et accepte que ce est la
volonté expresse du participant que l'Accord, le présent addenda, ainsi que tous
les autres documents, avis et procédures judiciaires exécutés, donnés ou engagée
conformément à la RSUs, soit directement ou indirectement, être rédigés en
anglais.








- 7-